DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Arguments to the Claim Rejections - 35 USC § 112
Applicant's arguments filed 28 April, 2022, at pages 6-7, have been fully considered but they are not persuasive, with respect to the rejections of claims 1-10 under 35 U.S.C. 112(b). In particular, Applicant argues “acceptability of the claim language depends on whether one of ordinary skill would understand what is claimed, in light of the specification…Throughout the specification and claim 9, itself, the claim term “warm air” is clearly defined as air “passing through the heater core of an HVAC module”, and the claim term “cold air” is clearly defined as air “passing through an evaporator core converge””. As such, the Applicant asserts that one having ordinary skill within the art would neither be confused or mistaken by the terminology of “warm air” and “cold air”. However, the Examiner, respectfully, disagrees with Applicant’s assertions with regards to the plain meaning of the claim limitations, which include relative temperature designations of “warm” and “cold”. It is understood that the air streams are warmed and/or cooled, based on the specification and claims, when read in light of the specification. However, the issue at hand is what is deemed by the present invention as being “warm” and “cold”, so as to form the associated air streams with such relative temperatures. “If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).”  In this case, it would be understood within the art that the evaporator actively cools the air stream and the heater actively heats the air stream. However, it would not be clear to one having ordinary skill the scope of the claims, under broadest reasonable interpretation, with regards to what temperatures are deemed to be “cold air” and “warm air”, as this is dependent upon working conditions of the refrigeration system associated with an air conditioner, and further, there is no standard recognized within the ordinary skill of the art to measure within such systems what temperatures are to be appropriately determined as “cold air” and “warm air” . The specification, and claims, when read in light of the specification, under broadest reasonable interpretation, fail to set forth “examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree).” See MPEP §2173.05(b). Again, while it is understood that the air stream temperature is changed based on operation of the evaporator to actively cool the air stream and heater to actively heat the air stream, respectively to some degree, it is not clear what range of temperatures, or examples/teachings to ascertain some measurement or degree of the temperatures, are determined to be “warm” and “cold”, in view of the disclosed claimed invention. As such, the specification, nor claims, make determinate which temperatures are to be included within the claim limitations of “warm air” and “cold air”, and thus, the metes and bounds of the claimed invention are unclear. Due to this, the Examiner maintains the rejection of claims 9-10, for reciting such language. As requested in the Non-Final Office Action mailed on 28 January, 2022, Applicant may admit the terms are used for naming purposes to overcome this rejection, otherwise appropriate correction is required. Further, the claims, as previously provided in the Non-Final Office Action mailed on 28  January, 2022, are being interpreted to not read any particular temperature into the claims, but rather establish names of the air streams through the claimed invention.

Arguments to the Claim Rejections - 35 USC § 102
Applicant's arguments filed 28 April, 2022, at pages 7-8, have been fully considered but they are not persuasive, with respect to the claim rejection(s) under 35 U.S.C. 102 as being anticipated by VINCENT (US 8,376819 B2). Applicant asserts, “Vincent at FIG. 3b (reproduced on the next page) shows that the ventilation device is configured to generate only one mixing air flow from the hot air flow 31 and the cold air flow 32, where the hot air flow 31 flows through a space that may allegedly correspond to the claimed warm air branching window, and the cold air flow 32 flows through the walls 22. There is no other hot air flow that is mixed with the cold air than the hot air flow 31, and there is no other cold air flow that is mixed with the hot air flow than the cold air flow 32.” The Examiner, respectfully, disagrees with Applicants assertions. First, it will be noted that Applicant’s arguments are directed to mixing of “hot” air and “cold” air, wherein the claims have been amended to only require the mixing of “warm” air and “cold” air, such that arguments pertaining to limitations which are not claimed. See MPEP §2145-VI.  Second, claim 9 recites, “wherein the warm air guide tube is provided with a warm air branching window formed such that a portion of the warm air flowing through the warm air guide passage is branched and mixed with the cold air passing through the cold air guide passage” and, in particular, the two air streams mixing being “wherein the warm air branching window is formed on a surface corresponding to a downstream side of the cold air guide passage among the surfaces of the warm air guide tube and is located at a side toward the vent outlet with respect to the second cold air guide, thereby being configured such that the warm air discharged through the warm air branching window is mixed with the cold air that has passed through a passage at a side toward the vent outlet among both the sides of the second cold air guide” and “wherein the warm air guide plate is configured such that the guided warm air is mixed with the cold air that has passed through a passage at a side toward the foot outlet among both sides of the second cold air guide”. This is capably provided by the structure of VINCENT. See MPEP §2114-II. First, as shown in annotated figures 2 and 3b, below, a branched portion of the warm air (dotted line) is provided through the warm air branching window (window/opening formed at the position of 342) which is able to mix with  the cold air passing through the cold air guide passage (both the solid line and the dashed line) based on mere flow of the fluid through the air mixing device (exemplified through the swirling of the warm air, dotted line, and the cold air, dashed line) and through the operation of the HVAC unit of VINCENT by closing/opening the various outlet flaps to discharge the airflow through the HVAC unit to (10, 11, and the two unnamed discharge outlets, shown in figure 2). In particular, operation of the HVAC unit to close discharge outlets, 11 and the two unnamed outlets, (as figure 2 clearly exemplifies rotational movement of the discharge outlets by flaps to open and close) would provide that the airflow of the branched warm air (dotted line) being capable of mixing further with cold air(solid and dashed lines) of the cold air passage that has been discharged to a side towards the discharge outlet, 10,and to the discharge outlet, 10. As such the branched warm air (dotted line) is provided to be discharged, via the location and structure of the warm air branching window (as designated within at least annotated figure 3b), and mixed with the cold air(solid and dashed lines) that has passed through a passage at a side toward the vent outlet (10, designated within the rejection of claim 9, see Non-Final Office Action mailed on 28 January, 2022 at pages 10-11, and further, herein), in view of mixing with the swirling of the cold air flow at the one side of the second cold air guide (dashed line) as shown in annotated figure 3b, as there is any absences of structure which would prevent such combination of air flow, and further the cold air at the other side of the cold air guide (solid line), at least during a condition in which the airflow is all directed out through the vent outlet due to closure of the remaining air discharge outlets (11 and the two unnamed vent outlets). Second, the claim requires the plurality of warm air guide tubes defining the warm air guide passage and wherein the warm air guide plate is disposed on an upstream side of the warm air guide tube to guide flow of warm air that has not flowed into the warm air guide tube at a downstream side of the cold air guide passage, and wherein the warm air guide tube is provided a warm air branching window, such that under broadest reasonable interpretation the warm air guide passage is branched. As noted within the Non-Final Office Action mailed on 28 January, 2022, at pages 10-12, the warm air guide tube is defined as 50, and the warm air branching window is formed by the positioning of surface, 342, defining a side of the warm air guide tube, such that the warm air is branched to the two sides thereof, i.e., interior to 50 and exterior to 50 along surface, 342. This provides the warm air passage, which is defined by the warm air guide tube, as required by the claim, and branched via location of 342, is further able to be defined by the warm air passage at the exterior side of structure 342, i.e., the branched warm air, as the claim is not particularly limiting to the definition of the warm air guide passage. More so, the warm air guide plate, 51, of VINCENT, is disposed upstream of the warm air guide tube, 50, and the branched warm air defined by the opening/window of the warm air branching window, so as to guide a flow of warm air, such as the warm air provided to the branched section of the warm air guide passage (see claim 9, which only requires wherein the warm air guide tube is provided with the warm air branching window such that a portion of the warm air flowing within the warm air guiding passage is branched, in view of the warm air guiding passage being defined both by the warm air guide tube and the warm air branching window), to not flow into the warm air guide tube and to a downstream side of the cold air guide passage (such as the downstream side of the first and second cold air guides, defining the cold air guide passage, which are downstream from the location of the warm air guide tube, 50).As such, in view of the discussion above, the warm air (dotted line) which is distributed via the warm air branching window, can be the same warm air as guided by the warm air guide plate to mix with cold air that has passed through both sides(solid and dashed lines) of the cold air passage (defined by the division of the cold air passage by the second cold air guide plate; see annotated figure 3b), and further can be guided to mix in space, 30, with such cold air, directed to the foot outlet (any one of the unnamed passages, in view of col.5, lines 6-12). The same limitations, as argued by the Applicant with regards to the mixed air flows, is recited by claim 10. As such, the Examiner maintains the position of anticipation of claims 9 and 10 by VINCENT, in view of the discussion above. 

    PNG
    media_image1.png
    838
    1027
    media_image1.png
    Greyscale

Annotated Figure 2 of VINCENT

    PNG
    media_image2.png
    708
    1110
    media_image2.png
    Greyscale

Annotated Figure 3b of VINCENT

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 28 April, 2022. The amendments have been entered.

Disposition of Claims
Claims 9-10 are pending.
Claims 1-8 have been cancelled.

Drawings
The drawing objections indicated in the Non-Final Office Action mailed on 28 January, 2022 have been partially withdrawn, in view of Applicant’s amendments to the specification.
The Applicant has amended the specification to a single recitation of reference character “121”, but has failed to correct for the remaining recitations of the reference character at page 7, lines, 3, 7, and 26 of the Substitute Specification Marked Up Version submitted on 28 April, 2022. More so, Applicant has not amended the specification to remove recitations of reference character “112” (see Substitute Specification Marked Up Version submitted on 28 April, 2022, at pg. 7).
As such, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “121” and “112”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The objection to the abstract indicated in the Non-Final Office Action mailed on 28 January, 2022 have been withdrawn, in view of Applicant’s amendments to the specification submitted on 28 April, 2022.
However, the specification remains objected to, as the Applicant has not addressed each of the objections set forth within the Non-Final Office Action mailed on 28 January, 2022. The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same. Appropriate correction is required. See 37 CFR 1.71(a). The disclosure is objected to because of the following informalities (references made to corresponding page and lines numbers of the Substitute Specification Marked Up Version submitted on 28 April, 2022):
Page 6, line 11 recites, “discharge port 11, whereby the warm air discharged from the heater core 20 can be”, which should be corrected to - - outlet 11, whereby the warm air discharged from the heater core 20 can be - -. Similar corrections should be made at page 6, line 12.
Page 7, line 3 recites, “the cold air guide passage 121.”, which should be corrected to - - the cold air guide passage[[121]] 121a and 121b.- -.  Similar corrections should be provided for at page 7, lines 7 and 26. Further, see the corresponding drawing objection above.
Page 7, line 22 recites, “toward the vent outlet 112 relative to the second cold air guide 125. On”, which should be corrected to - -toward the vent outlet [[112]] 12 relative to the second cold air guide 125. On - -. Similar corrections should be provided for at page 8, line 2. Further, see the corresponding drawing objection above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 9 and 10 recite numerous limitations with the relative terms “warm” and “cold”, which render the claim indefinites as the specification does not make determinate which temperature is included by the terms. The Examiner has taken the recitation of “warm” and “cold” as used by Applicant for naming purposes only and does not read any particular temperature as required by the claim. Applicant may admit the terms are used for naming purposes to overcome this rejection, otherwise appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VINCENT (US8,376,819 B2 – published 19 February, 2013).
As to claim 9, VINCENT discloses an air mixing device(3; col.4, lines 46-52) that is arranged in a space(30) where warm air(31) passing through a heater core(col.4, lines 13-15) of an HVAC module and cold air(32) passing through an evaporator core(col. 4,lines 20-24) converge to mix the warm air and the cold air (figures 3a -3c; col.4, lines 53-59), comprising: 
a plurality of warm air guide tubes(50) respectively forming a warm air guide passage(col.4, lines 42-45) for guiding the warm air to a defrost outlet (11; col.4,line 45); 
a first cold air guide(20) provided on a downstream side of the warm air guide tube(figures 2 and 3a-3c, wherein 20 consists of a section at a downstream side of the warm guide tube, 50) so that a cold air guide passage (col.4,lines 38-41) guiding the cold air to a vent outlet(10) and a foot outlet (such as the other two unnamed passages shown, which may be directed as a foot outlet, in view of col. 5, lines  6-12) is formed between the warm air guide tubes (figures 3a – 3c); 
a second cold air guide(24) installed to divide air flow through the cold air guide passage(col.6, line 4-9); and
a warm air guide plate (51) that is disposed on an upstream side of the warm air guide tube(figure 2) to guide flow of warm air that has not flowed into the warm air guide tube (col.7,lines 13-17) at a downstream side of the cold air guide passage (at least relative to the portion of 20 which resides upstream of the warm air guide tubes, as shown in figures 2 and 3a-3c)
wherein the warm air guide tube is provided with a warm air branching window(window/opening formed by the positioning of 342; col.6,lines 56-59) formed such that a portion of the warm air flowing through the warm air guide passage is branched and mixed with the cold air passing through the cold air guide passage (see figures 3a-3c), 
wherein the vent outlet and the foot outlet are arranged on opposite sides relative to the second cold air guide(10 and the bottom unnamed outlet, which is capable of being designated as a foot outlet, shown in figure 2 and in view of figures 3a-3c, are arranged relative to upper and lower sides of the second cold air guide),
wherein the warm air branching window(window/opening formed by the positioning of 342; col.6, lines 56-59) is formed on a surface corresponding to a downstream side of the cold air guide passage among surfaces of the warm air guide tube(figures 2 and 3a-3c, wherein the opening, defined by the surface 342 being shorter than the warm air guide tube, is formed on this surface between walls, 22, delineating the warm and cold guide passages/guide tubes, at a downstream side of the cold air guide passage, e.g., downstream relative to the upstream portion of 20 prior to the warm air guide tube 50 as shown in figure 2,  and is among surfaces of the warm air guide tube, by being along a portion of 342) and is located on a side toward the vent outlet with respect to the second cold air guide (the position of the warm air branching window, which is along 342, is provided at a side which would necessarily face at least 10, as shown in figure 2 and in view of figures 3a-3c), thereby being configured such that the warm air discharged through the warm air branching window is mixed with the cold air that has passed through a passage at a side toward the vent outlet among both sides of the second cold air guide(see mixing between warm and cold airs relative to vent outlet, shown in figure 2, as shown in figures 3a-3c; further wherein warm air is discharge via the window/opening along 342 which should mingle with cold air discharged at the upper side of the second cold air guide 24 and be allowed to mixing with cold air discharged later at the exit of 20, air from a lower side of the second cold air guide 24, as there is not downstream structure hindering the mixture of warm air and cold air as described), 
and wherein the warm air guide plate(51) is configured such that the guided warm air is mixed with the cold air that has passed through a passage at a side toward the foot outlet among both sides of the second cold air guide (air which is discharged from an upper side and lower side of the second cold air guide plate can flow within space 30 of which can mix with air bypassed from flowing into the warm air guide tube, via operation of 51 to block such entrance, and flow into the mixing space 30, which can flow into one of the various outlet, such as one that is capable of being a foot outlet, as designated within col.5, lines 6- 12).

As to claim 10, VINCENT discloses an HVAC module for a vehicle(figure 2; abstract, lines 7-8) comprising: 
a housing (ductwork structure shown in figure 2); 
a heater core(col.4, lines 13-15) that is disposed in the housing(figure 2) and is configured to heat air to generate warm air(col.4, lines 13-15; 31); 
an evaporator core(60; col.4,lines 20-24) that disposed in the housing(figure 2) and is configured to cool air to generate cold air(col.4,lines 20-22; 32); 
an air mixing device (34; col.4, lines 46-52) that is disposed in a space(30) where the warm air passing through the heater core and the cold air passing through the evaporator core converge to mix the warm air and the cold air (figures 3a- 3c); and 
one or more valves (flaps shown in figure 2 relative to the various outlets) that control the air passing through the air mixing device to be discharged to one or more of a defrost outlet, a vent outlet and a foot outlet (as shown in figure 2 which shows the relative changed positions of each of the flaps from a closed position, grey, to an open position, black), 
wherein the air mixing device comprises: 
a plurality of warm air guide tubes (50) respectively forming a warm air guide passage(col.4, lines 42-45) for guiding the warm air to a defrost outlet (11; col.4,line 45); 
a first cold air guide(20) provided on a downstream side of the warm air guide tube(figures 2 and 3a-3c, wherein 20 consists of a section at a downstream side of the warm guide tube, 50) so that a cold air guide passage (col.4,lines 38-41) guiding the cold air to a vent outlet(10) and a foot outlet (such as the other two unnamed passages shown, which may be directed as a foot outlet, in view of col. 5, lines  6-12) is formed between the warm air guide tubes (figures 3a – 3c), 
a second cold air guide(24) installed to divide air flow through the cold air guide passage(col.6, line 4-9); and
a warm air guide plate (51) that is disposed on an upstream side of the warm air guide tube(figure 2) to guide flow of warm air that has not flowed into the warm air guide tube (col.7,lines 13-17) at a downstream side of the cold air guide passage (at least relative to the portion of 20 which resides upstream of the warm air guide tubes, as shown in figures 2 and 3a-3c)
wherein the warm air guide tube is provided with a warm air branching window(window/opening formed by the positioning of 342; col.6,lines 56-59) formed such that a portion of the warm air flowing through the warm air guide passage is branched and mixed with the cold air passing through the cold air guide passage (see figures 3a-3c), 
wherein the vent outlet and the foot outlet are arranged on opposite sides relative to the second cold air guide(10 and the bottom unnamed outlet, which is capable of being designated as a foot outlet, shown in figure 2 and in view of figures 3a-3c, are arranged relative to upper and lower sides of the second cold air guide),
wherein the warm air branching window(window/opening formed by the positioning of 342; col.6, lines 56-59) is formed on a surface corresponding to a downstream side of the cold air guide passage among surfaces of the warm air guide tube(figures 2 and 3a-3c, wherein the opening, defined by the surface 342 being shorter than the warm air guide tube, is formed on this surface between walls, 22, delineating the warm and cold guide passages/guide tubes, at a downstream side of the cold air guide passage, e.g., downstream relative to the upstream portion of 20 prior to the warm air guide tube 50 as shown in figure 2,  and is among surfaces of the warm air guide tube, by being along a portion of 342) and is located on a side toward the vent outlet with respect to the second cold air guide (the position of the warm air branching window, which is along 342, is provided at a side which would necessarily face at least 10, as shown in figure 2 and in view of figures 3a-3c), thereby being configured such that the warm air discharged through the warm air branching window is mixed with the cold air that has passed through a passage at a side toward the vent outlet among both sides of the second cold air guide(see mixing between warm and cold airs relative to vent outlet, shown in figure 2, as shown in figures 3a-3c; further wherein warm air is discharge via the window/opening along 342 which should mingle with cold air discharged at the upper side of the second cold air guide 24 and be allowed to mixing with cold air discharged later at the exit of 20, air from a lower side of the second cold air guide 24, as there is not downstream structure hindering the mixture of warm air and cold air as described), 
and wherein the warm air guide plate(51) is configured such that the guided warm air is mixed with the cold air that has passed through a passage at a side toward the foot outlet among both sides of the second cold air guide (air which is discharged from an upper side and lower side of the second cold air guide plate can flow within space 30 of which can mix with air bypassed from flowing into the warm air guide tube, via operation of 51 to block such entrance, and flow into the mixing space 30, which can flow into one of the various outlet, such as one that is capable of being a foot outlet, as designated within col.5, lines 6- 12).

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art cited on the PTO-892 are relevant in that each refers to an HVAC system of a vehicle, which employs a structure providing guidance of airflow directed from the evaporator and condenser.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        5/19/2022